Title: To Thomas Jefferson from Charles Willson Peale, 28 January 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


            
              Dear Sir
              Museum Jany. 28th. 1803.
            
            The Physiognotrace invented by Mr. Hawkins is made strong, because subject to be handled by all sorts of People that visit the Museum—The enclosed drawing and explanation of it, is rough, but correct—and I hope will give you a perfect Idea of all the essential parts of it. Mr. Hawkins has also contrived another Index, which is designed to give the lines of a ¾ face; the lines of the hair, eyes, eyebrows &c. The index of this is formed thus  to let the head pass within the square & the point or side of it to moove & trace the subject, exactly corrisponding to the center of the joint of the Pentegraph
            This kind of Index would require handling and therefore not fitted for a public Museum. It may be made equally correct to take the outer lines as well as the lines within—but the point to be mooved projecting so far from the joint, makes it so much of a lever to strain it, that such a movement unless carefully handled would soon be deranged.
            His invention of the Polygraph, appears to me to possess many advantages over the copying-press—common Ink, and common paper, without any preparation, such as weting &c—Several originals may be wrote at once, without any considerable labour or restraint on the fingers. The machine patented before, is I beleive perfectly useless—Monsr. Chaudron (watch maker 3d Street) who possesses one, is of the same opinion. As soon as Mr. Hawkins returns and obtains his Patent, he will I beleive find it his interest to promote a manufactory of them.
            I am in daily expectation of hearing again from my Sons, every interresting occurance I shall take the liberty to communicate, knowing your hearty wishes for their success—The Daily advertizer New York of the 24th Instant, gives a Sketch of an academy of Arts—such may be highly useful to America, and well conducted, may not be costly. In Philada. publick spirit is wanting for such incouragements—We were particularly unfortunate in some of our Members, when we attempted a like Institution. I endeavoured for some time to hold it up as a tender beautiful plant that if cherished would in future produce good fruit! Although my motives then for giving all the aid in my power, were actuated by a desire to promote a public benefit—yet I was abused by writers, whom I never dained to make reply.
            Altho’ fond of the fine arts & desireous to promote a true taste in our Country—yet I see so many other objects that enter into the concern of every one; to encrease the comforts of life, that when possessed of leisure, will rather engage my attention—
            I have wrote an essay on the means of preserving health and long life, which will be put to the press shortly. it may do good by opening the Eyes of some, who appear blind, or heedless of themselves—If some good is thereby promoted, I shall be satisfied.
            I wish you every happiness and am with much respect your friend
            
              C W Peale
            
           